Citation Nr: 1605717	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  10-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's service constitutes a bar to payment of VA disability compensation benefits.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to September 1972, and from September 1972 to September 1975.  The appellant's discharge in September 1975 was under conditions other than honorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In the July 2013 VA Form 9, the appellant requested a videoconference hearing before a Veterans Law Judge.  This request was withdrawn in writing in October 2013, prior to any such hearing being held.  

This issue was previously presented to the Board in August 2014, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

At the time of the Board's August 2014 remand, the appellant was represented by a private attorney.  In September 2015, VA was notified that the representative had withdrawn from representing the appellant.  As the appellant has not to date elected other representation, he is unrepresented at this time.  

As noted in the August 2014 Board remand, the issue of whether the character of the appellant's service serves as a bar to VA compensation benefits was previously and finally denied in an October 1993 decision.  Since that time, however, new and relevant service personnel records, which were available at the time of the prior decision and could have been obtained, were received in June and July of 2009; thus, the previously denied character of service is being reconsidered.  38 C.F.R. § 3.156(c) (2015).  


FINDINGS OF FACT

1.  The appellant's entire period of service from August 1970 to September 1975 was under conditions other than honorable.  
 
2.  The appellant was not insane at any time during service.  

3.  The combination of offenses committed by the appellant, including multiple episodes of absent without leave (AWOL), constitutes willful and persistent misconduct. 


CONCLUSION OF LAW

The character of the appellant's service is a bar to benefits administered by VA.  38 U.S.C.A. §§ 101, 5103, 5103A, 5303, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.159, 3.203, 3.354 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Where the issue involves the character of discharge, as in this case, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).   

Upon receipt of the appellant's claim, VA issued VCAA notice in the form of June 2009 and May 2011 letters that informed of the evidence generally needed to support the issue on appeal.  This notice included information regarding character of service issues; what actions the appellant needed to undertake; and how VA would assist in developing the claim.  The initial VCAA notice letter was also issued to the appellant prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to assist the appellant in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA examination reports and/or opinion statements, and lay statements.  

The Board is not aware of, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Character of Discharge

The appellant appeals an administrative decision that the character of his service constitutes a bar to VA benefits.  He asserts that he experienced onset of a psychiatric disability during service, resulting in the antisocial behavior which resulted in a discharge under other than honorable conditions.  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003).  

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: 
(1) acceptance of an undesirable discharge to escape trial by general courts-martial; 
(2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  

If the service member was AWOL which materially interfered with the performance of military duty, the requirements as to line of duty are not met.  38 C.F.R. § 3.1(m)(1).  The Court has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also affirmed a Board decision which found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29, 32 (1993).  

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, insanity is a defense to all statutory and regulatory bars.  

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  

The appellant had two periods of active duty service.  He enlisted in the United States Marine Corps on August 18, 1970 and received an honorable discharge to reenlist on September 7, 1972.  He reenlisted September 8, 1972 and received an other than honorable discharge on September 17, 1975.  Prior to August 1970, he had six months of inactive duty training and/or active duty for training commencing February 18, 1970 as a member of the Marine Reserves.  According to the initial DD Form 214 issued in September 1972, the original term of service at enlistment in March 1970 was four years.  Because the appellant was not eligible for complete separation at the time he was discharged on September 7, 1972 his two periods of service are considered as one period.  He subsequently requested a discharge for the good of the service in lieu of trial by general court-martial and was issued an other than honorable discharge on September 17, 1975.  

The appellant had three separate periods of absence without leave (AWOL) totaling approximately 17 months.  These periods included from April to August 1973, from October 1973 to November 1974, and from February to March 1975.  Prior periods of unauthorized absences (UAs) were also noted.  

The appellant was without any noted psychiatric disorders at examination for service entrance in August 1970.  He sought treatment in March 1971 for headaches.  He also reported feeling "real nervous" and "like he might explode."  He denied any personal problems except some issues with relatives which have occurred all his life, by his report.  He accepted these familial problems and claimed they did not bother him.  The impression was anxiety headaches, and he was given medication.  He again reported headaches and nervousness in July 1971, citing family problems.  

The appellant was first referred in October 1972 for a mental health consultation due to marked depression.  A consultation was afforded him in January 1973 following a period of unauthorized absence.  He reported that he left his duty station to help resolve some familial problems involving his mother.  On examination, he was alert and fully oriented, without evidence of delusions or hallucinations.  A provisional diagnosis of a situational disorder was provided, later amended to depression with adjustment reaction.  

In January 1975, the appellant underwent a psychiatric examination.  At that time, he denied any psychiatric problems, and none were noted on objective examination.  The examiner determined no psychiatric disorders were present.  

The appellant was afforded another in-service psychiatric examination in August 1975.  He was noted to "openly flaunt his disdain for authority and the Marine Corps" and had a "strong desire" to leave service.  In particular, the appellant voiced "murderous thoughts" toward a prior commanding officer whom he felt had persecuted the appellant.  On mental status examination, he spoke in a clear, calm manner and was fully oriented to time, place, and person.  He denied any hallucinations, delusions, or other impairment of reality-testing.  The final impression was of a psychopathic personality, and discharge was recommended.  The examiner determined the appellant was "completely without internal controls over his behavior" and was to be considered dangerous, but did not require hospitalization for psychiatric reasons.  Ongoing confinement until service separation was recommended.  

In an undated record, the Naval Discharge Review Board declined the appellant's application for an upgrade of the character of his discharge.  They found no evidence of record that the appellant had a psychiatric disability during service.  

Having determined that an other than honorable discharge applies to the entirety of the appellant's service, the Board must determine if this characterization of his service is a bar to VA benefits, exclusive of health care benefits of Chapter 17, United States Code.  38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 3.354.  After review of the evidence of record, the Board finds that the appellant's character of discharge is under dishonorable conditions for VA purposes; therefore, the appellant is barred from entitlement to VA benefits, including compensation and pension benefits.  

As noted above, the appellant was discharged in September 1975 under other than honorable conditions due to a pattern of misconduct after receiving several non-judicial punishments for several unauthorized absences, followed by several periods of AWOL, to include at least one period in excess of 180 days.  The service personnel records show that these offenses were serious enough to warrant reduction in rank and recommendation for separation on the basis that the appellant lacked the potential for continued military service.  

The Board further finds that these offenses committed between September 1972 and September 1975 cannot reasonably be described as falling within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4).  In regard to the minor-offense exception noted above, the U.S. Court of Appeals for Veterans Claims (Court) in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), held that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance . . . could not constitute a minor offense."  The Board finds, in this case, that the appellant's misconduct of repeated periods of unauthorized absences and/or AWOL status are the type of offenses that would interfere with his military duties, and indeed preclude his performance.  None of these offenses constitutes a minor offense.  See also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).  

Moreover, the appellant was not merely discharged under other than honorable conditions for repeated AWOL episodes, but also for at least one such episode of at least 180 days.  The record further shows that he accepted an undesirable discharge to avoid trial by general court-martial; thus, the appellant's discharge is under dishonorable conditions as defined by 38 C.F.R. § 3.12(d)(1), and VA benefits are barred by statute.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c).  

In support of the claim, the appellant has alleged that he was insane at the time that he committed the offenses between 1972 and 1975; therefore, the character of service for this period of service should not be considered under dishonorable conditions for VA purposes.  38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 3.13, 3.354.

Considering the appellant's contentions regarding his mental state during service, the Board has considered the above-cited service treatment records as well as post-service records.  Private and VA records confirm a current diagnosis of a psychiatric disorder with a longstanding history.  Private 1992 and later treatment records reflect diagnoses of bipolar disorder, bipolar affective disorder, dysthymic disorder, mixed personality disorder, and depression.  He was hospitalized in December 1992 and again in January 1993 following failed suicide attempts.  According to a March 1993 private hospitalization summary, the appellant claimed nightmares following service in Vietnam.  Service personnel records are negative for any indications of service in Vietnam, and on his June 2009 application for compensation, the appellant did not report Vietnam service.  

Pursuant to the Board's August 2014 remand, the appellant was scheduled for a VA examination in September 2014, but did not report.  A medical opinion was provided by a VA psychologist.  After reviewing the claims file, including the service treatment records and post-service treatment records, the examiner opined that it was less likely than not the appellant was insane, as defined at 38 C.F.R. § 3.354, at any time during service, to include before or during the AWOL episodes.  The reviewer noted service examiners characterized the appellant's actions as "understandable" given the familial issues reported at the time, and that the appellant exhibited no symptoms to support a diagnosis of bipolar disorder during service or immediately thereafter.  

The appellant informed VA that he was not told of the September 2014 examination in a timely manner, VA rescheduled a psychiatric examination in February 2015, where the appellant was examined by a different VA examiner, and the claims file was reviewed in conjunction with the examination.  This VA examiner also opined that the appellant was not insane at any time during service.  The VA examiner noted that at no time during service was the appellant noted to have any impairment in reality testing, and was found competent at all times of record, both during and following service.  

The Board acknowledges that a naval examiner described the appellant in August 1975 as "completely without internal controls over his behavior" and stated the appellant was to be considered dangerous; however, this same examiner determined the appellant did not require hospitalization for psychiatric reasons.  Moreover, the appellant exhibited at that time the ability to conform to the normal standards of behavior, according to the record; for example, while he voiced "murderous intent" toward a prior commanding officer and a general feeling of persecution by his superiors, at no time did he act or threaten to act in a violent manner toward the cited parties.  Further, no competent expert has opined that the appellant was insane at any time during service.  

The appellant has himself alleged that he was insane at the times he went AWOL during service.  A layperson is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A lay person is competent to offer an opinion on a simple medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372  ).  

As a lay person, however, the appellant does not have the requisite medical knowledge, training, or experience to be able to render a competent opinion regarding the severity of a medically complex psychiatric disorder such as insanity.    The Board thus does not find the appellant competent to provide a self-assessment of insanity during service or at service separation.  Such an assessment would require an objective perspective and ability to distinguish assess what is a normal method of behavior, an assessment that his actions had departed from such norms of behavior or standards of the community, an assessment that he lacks adaptability to make adjustment to the social customs of the community.  This is the type of assessment that requires a trained observer.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify").  If the appellant were insane during service, he would be unable to provide such self-assessment, as his observations of his own behavior would have been during the time he was insane, lacking the very objective observation required to determine insanity.  A current assessment by the appellant that he was insane during service would also be based on the appellant's now remote memory of his mental state during service, which is still dependent upon his own in-service observations and self-analysis of his behavior during the alleged period of insanity during service -- with a corollary assumption that the period of insanity has improved so the appellant is also now sane, with memory intact as to remote in-service events, and with an objective retrospective perspective as to his own condition.  This retrospective type of assessment would require specialized clinical training (body of knowledge and skills) the appellant is not shown to have.  See Introduction to the DSM-IV ("Cautionary Statement" that specialized clinical training, knowledge, and clinical skills are necessary to diagnose psychiatric disorders).  Moreover, any such recent contentions by the appellant as to insanity during service are outweighed by objective observations by competent examiners both current and contemporaneous to the appellant's service.  

Accordingly, the appellant's character of discharge for the period of service from August 1970 to September 1975 is issued under dishonorable conditions, and is a complete bar to VA benefits.  See 38 U.S.C.A. § 5303(a).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal to establish that the character of the appellant's service is not a bar to VA benefits is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


